


EXHIBIT 10.35

 

Amended and Restated Employment Agreement of Don L. Canterna

 

This Employment Agreement (the “Agreement”) is effective as of November 20, 2008
(the “Effective Date”), by and between SPX Corporation (the “Company”), and Don
L. Canterna (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement, effective as of December 21, 2005, as amended (the “Previous
Employment Agreement”);

 

WHEREAS, the Company desires to continue to employ the Executive as an Officer
and Segment President;

 

WHEREAS, the Company and the Executive desire to amend and restate the Previous
Employment Agreement as set forth below; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his continued employment and wish to formalize that
agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1.                                       Employment.  The Company employs the
Executive and the Executive hereby accepts continued employment with the Company
as an Officer and Segment President.  During the Employment Term (as hereinafter
defined), the Executive will have the title, status and duties of an Officer and
Segment President and will report directly to the Company’s Chief Operating
Officer or the Company’s Chief Executive Officer.

 

2.                                       Term of Employment.  The term of
employment (“Employment Term”) will commence on the Effective Date, and will
continue thereafter until one (1) year from the Effective Date and will be
automatically extended for subsequent one (1) day periods for each day of the
Employment Term that passes after the Effective Date, unless sooner terminated
by either party in accordance with the provisions of this Agreement.  The intent
of the foregoing provision is that the Agreement becomes “evergreen” on the
Effective Date so that on each passing day after the Effective Date the
Employment Term automatically extends to a full one-year period.

 

3.                                       Duties.  During the Employment Term:

 

(a)                                  The Executive will perform duties assigned
by the Company’s Chief Executive Officer, Chief Operating Officer, or the
Company’s Board of Directors (the

 


 

“Board”), from time to time; provided that the Executive shall not be assigned
tasks inconsistent with those of an Officer and Segment President.

 

(b)                                 The Executive will devote his full time and
best efforts, talents, knowledge and experience to serving as the Company’s
Officer and Segment President.  However, the Executive may devote reasonable
time to activities such as supervision of personal investments and activities
involving professional, charitable, educational, religious and similar types of
activities, speaking engagements and membership on other boards of directors,
provided such activities do not interfere in any material way with the business
of the Company; provided that, the Executive cannot serve on the board of
directors of more than one publicly-traded company without the Board’s written
consent.  The time involved in such activities shall not be treated as vacation
time.  The Executive shall be entitled to keep any amounts paid to him in
connection with such activities (e.g., director fees and honoraria).

 

(c)                                  The Executive will perform his duties
diligently and competently and shall act in conformity with the Company’s
written and oral policies and within the limits, budgets and business plans set
by the Company.  The Executive will at all times during the Employment Term
strictly adhere to and obey all of the rules and regulations in effect from time
to time relating to the conduct of executives of the Company.  Except as
provided in (b) above, the Executive shall not engage in consulting work or any
trade or business for his own account or for or on behalf of any other person,
firm or company that competes, conflicts or interferes with the performance of
his duties hereunder in any material way.

 

4.                                       Compensation and Benefits.  During the
Executive’s employment hereunder, the Company shall provide to the Executive,
and the Executive shall accept from the Company as full compensation for the
Executive’s services hereunder, compensation and benefits as follows:

 

(a)                                  Base Salary.  The Company shall pay the
Executive at an annual base salary (“Base Salary”) of four hundred, seventy five
thousand dollars ($475,000).  The Board, or such committee of the Board as is
responsible for setting the compensation of officers, shall review the
Executive’s performance and Base Salary annually in January of each year, and
determine whether to adjust the Executive’s Base Salary on a prospective basis. 
Such adjusted annual salary then shall become the Executive’s “Base Salary” for
purposes of this Agreement.  The Executive’s annual Base Salary shall not be
reduced after any increase, without the Executive’s consent.  The Company shall
pay the Executive’s Base Salary according to payroll practices in effect for all
officers of the Company.

 

(b)                                 Incentive Compensation.  The Executive shall
be eligible to participate in any annual performance bonus plans, long-term
incentive plans, and/or equity-based compensation plans established or
maintained by the Company for its officers, including, but not limited to the
SPX Corporation Stock Compensation Plan, all as the Board (or appropriate Board
committee) may determine from time to time in its discretion.  For the 2008
bonus plan year, the Executive shall be eligible for a target bonus under the
Company’s bonus plan equal to eighty percent (80%) of his Base Salary provided
that all

 

- 2 -


 

performance goals set by the Company are met.  The Board (or appropriate Board
committee) will determine and communicate to the Executive his annual bonus plan
participation for subsequent bonus plan years, no later than March 31 of such
bonus plan year.  The Company will pay the Executive’s annual performance bonus
at the same time as annual performance bonus payments for such year (if any) are
made to other participants with respect to such fiscal year, and in all events
within the two and one-half (2½) months following the end of the calendar year
in which the bonus is earned.  Annual performance bonuses are intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

(c)                                  Executive Benefit Plans.  The Executive
will be eligible to participate in any executive benefit plans offered by the
Company including, without limitation, medical, dental, short-term and long-term
disability, life, pension, profit sharing and nonqualified deferred compensation
arrangements, as the Board may determine in its discretion.  The Company
reserves the right to modify, suspend or discontinue any and all of the plans,
practices, policies and programs at any time without recourse by the Executive,
so long as the Company takes such action generally with respect to other
similarly situated officers.

 

(d)                                 Business Expenses.  The Company shall
reimburse the Executive for all reasonable and necessary business expenses
incurred in the performance of services with the Company, according to the
Company’s policies and upon Executive’s presentation of an itemized written
statement and such verification as the Company may require, provided that such
expenses shall be reimbursed no later than December 31 of the year following the
year in which the expenses were incurred.

 

(e)                                  Perquisites.  The Company will provide the
Executive with all perquisites it provides to other similarly situated
officers.  Such perquisites shall not be less than those provided to the
Executive on the Effective Date.  The Company will also reimburse the Executive
for annual income tax return preparation and financial planning up to $20,000
per year.  The Company will make such reimbursements in accordance with the
Company’s reimbursement practices, and in all events no later than December 31
of the year following the year in which the expense was incurred.

 

(f)                                    Vacation.  The Executive will be entitled
to vacation in accordance with the Company’s vacation policy for officers, but
in no event less than 5 weeks per calendar year.  The maximum vacation accrual
allowed from year to year and at any given time will equal Executive’s annual
entitlement.  Once the maximum accrual is reached, Executive will no longer
accrue vacation until the unused amount accrued is below the maximum level
allowed.

 

(g)                                 Retiree Medical.  The Executive shall be
entitled to receive retiree medical benefits during his lifetime in accordance
with the eligibility requirements and plan offerings for access to retiree
medical benefits provided generally to full-time employees of the Company.  The
Executive may cover his spouse or dependents eligible at the time of
retirement.  The cost of such benefits for the Executive, his spouse and
eligible dependents, will be 100% of the premiums and shall be reimbursed by the
Company on

 

- 3 -


 

an annual basis up to the date the Executive reaches Medicare eligibility due to
age, at which point such reimbursement shall cease.  Such reimbursement shall be
made in accordance with the Company’s reimbursement practices, and in all events
no later than December 31 of the year following the year in which the premiums
were incurred, and in accordance with the other requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions).  Depending on the plan, all or a portion of the
reimbursement may be taxable.  Such benefits shall include prescription drug
coverage, but not dental or vision benefits unless included in the medical
plan.  Upon reaching Medicare eligibility due to age, Medicare shall become the
primary payor of medical/prescription benefits for the Executive, his spouse or
eligible dependents as applicable, and the reimbursement of premiums for such
coverage by the Company shall cease.  In the event that the Company terminates
retiree access to medical and/or prescription benefits generally for retirees,
the Executive shall be entitled to an annual reimbursement from the Company upon
proof of continued coverage for comparable medical and/or prescription coverage
under an individual policy or other group policy, subject to a maximum total
reimbursement of one and one-half times the applicable premium of the plan in
effect at the time retiree access is terminated at the appropriate coverage
level, and subject to maximum annual inflation adjustment thereafter of five
(5) percent.  Upon the death of the Executive, a surviving spouse will continue
eligibility and reimbursement as described above.  Surviving dependent children
will not receive premium reimbursement beyond the COBRA continuation period. 
For all other COBRA qualifying events other than the death of the Executive,
reimbursement will cease upon commencement of the COBRA continuation period.

 

5.                                       Payments on Termination of Employment.

 

(a)                                  Definition of Termination of Employment. 
For purposes of this Agreement, the Executive’s employment with the Company
shall be deemed to be terminated when the Executive has a “Separation from
Service” within the meaning of Code Section 409A, and references to termination
of employment shall be deemed to refer to a Separation from Service.

 

(b)                                 Termination of Employment for any Reason. 
The following payments will be made upon the Executive’s termination of
employment for any reason:

 

(i)                                     Earned but unpaid Base Salary through
the date of termination;

 

(ii)                                  Any annual incentive plan bonus, for which
the performance measurement period has ended, but which is unpaid at the time of
termination;

 

(iii)                               Any accrued but unpaid vacation;

 

(iv)                              Any amounts payable under any of the Company’s
benefit plans in accordance with the terms of those plans, except as may be
required under Code Section 401(a)(13); and

 

(v)                                 Unreimbursed business expenses incurred by
the Executive on the Company’s behalf.

 

- 4 -


 

(c)                                  Termination of Employment for Death or
Disability.  In addition to the amounts determined under (b) above, if the
Executive’s termination of employment occurs by reason of death or disability,
the Executive (or his estate) will receive a pro rata portion of any bonus
payable under the Company’s annual incentive plan for the year in which such
termination occurs determined based on the highest of (i) the actual annual
bonus paid for the bonus plan year immediately preceding such termination, or
(ii) the target bonus for the bonus plan year in which such termination occurs. 
The Executive will be deemed to be disabled upon the earlier of (i) the end of a
six (6) consecutive month period during which, by reason of physical or mental
injury or disease, the Executive has been unable to perform substantially all of
his usual and customary duties under this Agreement or (ii) the date that a
reputable physician selected by the Board, and as to whom the Executive has no
reasonable objection, determines in writing that the Executive will, by reason
of physical or mental injury or disease, be unable to perform substantially all
of the Executive’s usual and customary duties under this Agreement for a period
of at least six (6) consecutive months.  If any question arises as to whether
the Executive is disabled, upon reasonable request therefore by the Board, the
Executive shall submit to reasonable medical examination for the purpose of
determining the existence, nature and extent of any such disability.  In
accordance with Section 10, the Board shall promptly give the Executive written
notice of any such determination of the Executive’s disability and of any
decision of the Board to terminate the Executive’s employment by reason
thereof.  In the event of disability, until the date of termination, the base
salary payable to the Executive under Section 4 hereof shall be reduced
dollar-for-dollar by the amount of disability benefits paid to the Executive in
accordance with any disability policy or program of the Corporation.

 

(d)                                 Termination by the Company Without Cause, or
Voluntary Termination by the Executive for Good Reason.  If the Company
terminates the Executive’s employment other than for Cause, or the Executive
voluntarily terminates his employment for Good Reason, in addition to the
benefits payable under (b), the Company will pay the following amounts and
provide the following severance benefits:

 

(i)                                     The Base Salary and annual bonus that
the Company would have paid under the Agreement had the Executive’s employment
continued to the end of the Employment Term.  For this purpose, annual bonus
will be determined as the highest of (A) the actual bonus paid for the bonus
plan year immediately preceding such termination, or (B) the average annual
bonus paid to the Executive for the three bonus plan years preceding the year in
which such termination occurs (excluding any years of partial, or no, bonus plan
participation), plus (C) the amount, if any, to which the bonus that would have
been paid to the Executive for the bonus plan year in which such termination
occurs, based on the performance level actually attained, exceeds the amount
payable under the highest of (A) or (B).

 

(ii)                                  Continued coverage under the Company’s
medical, dental, life, disability, pension, profit sharing and other executive
benefit plans through the end of the Employment Term, at the same cost to the
Executive as in effect on the date of the Executive’s termination, provided that
to the extent such continued

 

- 5 -


 

coverage extends beyond the COBRA continuation period, such coverage will be
provided in accordance with the requirements of Code Section 409A and Treasury
Regulation §1.409A-3(i)(1)(iv) (or any similar or successor provisions).  The
period through the end of the Employment Term shall continue to count for
purposes of determining the Executive’s age and service with the Company with
respect to eligibility, vesting and the amount of benefits under the Company’s
benefit plans to the maximum extent permitted by applicable law.  If the Company
determines that the Executive cannot participate in any benefit plan because he
is not actively performing services for the Company, the Company will provide
such benefits (A) under an alternate arrangement, such as through the purchase
of an individual insurance policy that provides similar benefits, provided that
such coverage will be provided in accordance with the requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions) or (B) if applicable, through a nonqualified pension or
profit sharing plan, provided that such payments shall be made no later than
December 31 of the calendar year following the calendar year in which the
Executive’s termination of employment occurs.  To the extent that the
Executive’s compensation is necessary for determining the amount of any such
continued coverage or benefits, such compensation (Base Salary and annual bonus)
through the end of the Employment Term shall be at the highest rate in effect
during the 12-month period immediately preceding the Executive’s termination of
employment.

 

(iii)                               Executive perquisites on the same basis on
which the Executive was receiving such perquisites prior to his employment
termination, including: (A) reimbursement for club dues through the end of the
Employment Term; and (B) reimbursement of expenses relating to financial
planning services, tax return preparation and annual physicals incurred on or
before December 31 of the calendar year that includes the first anniversary of
the Executive’s employment termination.  The Company will bear the cost of such
perquisites, at the same level in effect immediately prior to the Executive’s
employment termination; provided that reimbursement of such perquisites shall be
made to the Executive in accordance with the Company’s reimbursement practices,
and in all events no later than December 31 of the calendar year that includes
the third anniversary of the termination of the Executive’s employment. 
Perquisites otherwise receivable by the Executive pursuant to this Section shall
be reduced to the extent comparable perquisites are actually received by or made
available to the Executive without cost during the period following the
Executive’s employment termination covered by this Section.  The Executive shall
report to the Company any such perquisites actually received by or made
available to the Executive.

 

(iv)                              Upon a “Change of Control” (as defined in the
Executive’s Change of Control Agreement dated November 20, 2008), any
outstanding stock options, restricted stock or other equity-based compensation
awards shall immediately vest upon such termination date, and any such stock
options shall be immediately exercisable at any time prior to the earlier of
(A) one (1) year, or (B) the stock option expiration or other termination
date.    Prior to a Change of Control, any

 

- 6 -


 

outstanding stock options, restricted stock or other equity-based compensation
awards shall immediately vest upon such termination date, and any such stock
options shall be immediately exercisable at any time prior to the earlier of
(A) two (2) years, or (B) the stock option expiration or other termination
date.  Notwithstanding the foregoing, any restricted stock or other equity-based
compensation awards that were intended to satisfy the requirements for
performance-based compensation under Code Section 162(m), and would become
vested only upon the attainment of specified performance goals, shall vest only
if (and at the time that) such performance goals are achieved.

 

(v)                                 Outplacement services, as elected by the
Executive (and with a firm elected by the Executive), not to exceed $35,000 in
total.  Such outplacement services must be incurred by the Executive no later
than the end of the calendar year that includes the second anniversary of the
termination of the Executive’s employment.  If applicable, reimbursement of such
expenses shall be made to the Executive no later than the end of the calendar
year that includes the third anniversary of the termination of the Executive’s
employment.

 

(e)                                  Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the Executive’s consent (i) assigning duties to the Executive that are
inconsistent with those of the position of an Officer and Segment President for
similar companies in similar industries (except to the extent the Company
promotes the Executive to a higher executive position); (ii) requiring the
Executive to report to other than the Company’s Chief Executive Officer, Chief
Operating Officer, or the Company’s Board; (iii) the failure of the Company to
pay any portion of the Executive’s compensation within 10 days of the date such
compensation is due; or (iv)  the Company’s failure to continue in effect any
applicable cash or stock-based incentive or bonus plan, pension plan, welfare
benefit plan or other benefit plan, program or arrangement, unless the aggregate
value of all such arrangements provided to the Executive after such
discontinuance is not materially less than the aggregate value as of the
Effective Date (using, for purposes of bonus plan comparisons, the target bonus
potential before and after any such discontinuance).

 

(f)                                    Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) the Executive’s willful and continued failure to
substantially perform his duties as an executive of the Company (other than any
such failure resulting from incapacity due to physical or mental illness) after
a written demand for substantial performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties, and
which gives the Executive at least 30 days to cure such alleged deficiencies,
(ii) the Executive’s willful misconduct, which is demonstrably and materially
injurious to the Company, monetarily or otherwise, or (iii) the Executive’s
engaging in egregious misconduct involving serious moral turpitude to the extent
that his credibility and reputation no longer conforms to the standard of
officers of the Company.

 

(g)                                 Timing of Payments.  Subject to Sections
5(h) and 5(i) and except as provided otherwise in this Agreement, all payments
described above in Section 5 shall be

 

- 7 -


 

made in a lump sum cash payment as soon as administratively practicable (but in
no event more than ten (10) days) following the Executive’s termination of
employment.  If the total amount of annual bonus is not determinable on that
date, the Company shall pay the amount of bonus that is determinable and the
remainder shall be paid in a lump sum cash payment at the time such bonuses are
paid generally and in all events within the two and one-half (2½) months
following the end of the calendar year in which the bonus is earned (subject to
Section 5(h)).

 

(h)                                 Six (6) Month Delay.  If, at the time the
Executive becomes entitled to a termination payment under this Section 5, the
Executive is a “specified employee” (as defined under Code Section 409A), then,
notwithstanding any other provision in this Agreement to the contrary, the
following provisions shall apply.

 

(i)                                     No such termination payment considered
deferred compensation under Code Section 409A and not subject to an exception or
exemption thereunder shall be paid to the Executive until the date that is six
(6) months after the Executive’s termination or, if earlier, the date of the
Executive’s death (the “Six Month Delay Rule”).  Any such termination payment
that would otherwise have been paid to the Executive during this six-month
period (the “Six Month Delay”) shall instead be aggregated and paid to the
Executive no later than ten (10) days following the date that is six (6) months
after the Executive’s termination (together with interest at the interest credit
rate provided in the SPX Corporation Individual Account Retirement Plan).  Any
termination payment to which the Executive is entitled to be paid under this
Section 5 after the date that is six (6) months after the Executive’s
termination shall be paid to the Executive in accordance with the applicable
terms of Section 5.

 

(ii)                                  During the Six-Month Delay, the Company
will pay to the Executive the applicable payments set forth in this Section 5,
to the extent any of the following exceptions to the Six-Month Delay Rule apply:

 

(A)                              the short-term deferral rule of Code
Section 409A and Treasury Regulation §1.409A-1(b)(4) (or any similar or
successor provisions) (including with the treatment of each payment as one of a
series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii)) (or any similar or successor provisions),

 

(B)                                payments permitted under the separation pay
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or
any similar or successor provisions), and

 

(C)                                payments permitted under the limited payments
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or
any similar or successor provisions),

 

- 8 -


 

provided that the amount paid under this paragraph will count toward, and will
not be in addition to, the total payment amount required to be made to the
Executive by the Company under this Section 5 on account of the separation from
service and any applicable Company benefit plan.

 

(i)                                     Release.  The Company shall deliver to
the Executive a release in favor of the Company that is acceptable to the
Company (the “Release”) as soon as administratively feasible following the
Executive’s termination of employment.  Notwithstanding anything in this
Agreement to the contrary, no payments pursuant to Section 5(c) or
Section 5(d) shall be made prior to the date that both (i) the Executive has
delivered an original, signed Release to the Company and (ii) the revocability
period (if any) has elapsed; provided, however, that any payments that would
otherwise have been made prior to such date but for the fact that the Executive
had not yet delivered an original, signed Release (or the revocability period
had not yet elapsed) shall be made as soon as administratively practicable but
not later than the seventy-fourth (74th) day following the Executive’s
termination of employment.  If the Executive does not deliver an original,
signed Release to the Company within ten (10) business days (or longer if
required by applicable law) after receipt of the same from the Company,
(i) Executive’s rights shall be limited to those made available to Executive
under Section 5(b) above, and (ii) the Company shall have no obligation to pay
or provide to Executive any amount or benefits described in Section 5(c) or
Section 5(d), or any other monies on account of the termination of Executive’s
employment.

 

6.                                       Assignment; Successors.  This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors.  The Company may not assign this Agreement without the Executive’s
written consent, except that the Company’s obligations under this Agreement
shall be the binding legal obligations of any successor to the Company by sale,
and in the event of any transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will use
its best efforts to cause the transferee to assume the obligations of the
Company under this Agreement.  The Executive may not assign this Agreement
during his life.  Upon the Executive’s death this Agreement will inure to the
benefit of the Executive’s heirs, legatees and legal representatives of the
Executive’s estate.

 

7.                                       Interpretation.  The laws of the State
of Delaware shall govern the validity, interpretation, construction and
performance of this Agreement, without regard to the conflict of laws principles
thereof.

 

8.                                       Withholding.  The Company may withhold
from any payment that it is required to make under this Agreement amounts
sufficient to satisfy applicable withholding requirements under any federal,
state or local law.

 

9.                                       Amendment or Termination.  This
Agreement may be amended at any time by written agreement between the Company
and the Executive.

 

10.                                 Notices.  Notices given pursuant to this
Agreement shall be in writing and shall be deemed received when personally
delivered, or on the date of written confirmation of receipt by (i) overnight
carrier, (ii) telecopy, (iii) registered or certified mail, return receipt
requested,

 

- 9 -


 

addressee only, postage prepaid, or (iv) such other method of delivery that
provides a written confirmation of delivery.  Notice to the Company shall be
directed to:

 

SPX Corporation

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: General Counsel

 

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above.  Notices to or with respect
to the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company.

 

11.                                 Severability.  If any provisions(s) of this
Agreement shall be found invalid or unenforceable by a court of competent
jurisdiction, in whole or in part, then it is the parties’ mutual desire that
such court modify such provision(s) to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be.

 

12.                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and the Executive and
supersedes all prior agreements and understandings, written or oral, relating to
the subject matter hereof; provided, however, that: (i) the Executive’s Change
of Control Agreement dated November 20, 2008 shall remain in full force and
effect, and payments and benefits provided thereunder shall replace those
provided in this Agreement to the extent that such payments or benefits would
otherwise clearly be duplicative; and (ii) the Executive’s non-compete,
non-solicitation, confidentiality or similar restrictive covenants shall remain
in full force and effect.

 

13.                                 Consultation With Counsel.  The Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel of the Executive’s own choosing concerning the terms, enforceability and
implications of this Agreement, and the Company has made no representations or
warranties to the Executive concerning the terms, enforceability or implications
of this Agreement other than as are reflected in this Agreement.

 

14.                                 No Waiver.  No failure or delay by the
Company or the Executive in enforcing or exercising any right or remedy
hereunder shall operate as a waiver thereof.  No modification, amendment or
waiver of this Agreement nor consent to any departure by the Executive from any
of the terms or conditions thereof, shall be effective unless in writing and
signed by the Chairman of the Company’s Board.  Any such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

 

- 10 -


 

15.                                 Effect on Other Obligations.  Payments and
benefits herein provided to be paid to the Executive by the Company shall be
made without regard to and in addition to any other payments or benefits
required to be paid the Executive at any time hereafter under the terms of any
other agreement between the Executive and the Company or under any other policy
of the Company relating to compensation, or retirement or other benefits. 
Except as otherwise expressly provided herein, payments or benefits provided the
Executive hereunder shall be reduced by any amount the Executive may earn or
receive from employment with another employer or from any other source.

 

16.                                 Survival.  All Sections of this Agreement
survive beyond the Employment Term except as otherwise specifically stated.

 

17.                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning thereof.

 

18.                                 Counterparts.  The parties may execute this
Agreement in one or more counterparts, all of which together shall constitute
but one Agreement.

 

19.                                 409A Compliance.  To the extent any
provision of this Agreement or action by the Company would subject the Executive
to liability for interest or additional taxes under Code Section 409A, it will
be deemed null and void, to the extent permitted by law and deemed advisable by
the Company.  It is intended that this Agreement will comply with Code
Section 409A and the interpretive guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and
in-kind distributions, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent.  Each payment
under Section 5 of this Agreement or any Company benefit plan is intended to be
treated as one of a series of separate payments for purposes of Code
Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any similar or
successor provisions).  This Agreement may be amended to the extent necessary
(including retroactively) by the Company in order to preserve compliance with
Code Section 409A.  The preceding shall not be construed as a guarantee of any
particular tax effect for the Executive’s compensation and benefits.

 

- 11 -


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown below.

 

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

/s/Don L. Canterna

 

By:/s/Christopher J. Kearney

Don L. Canterna

     Christopher J. Kearney

 

 

 

Its: Chairman, President and Chief
      Executive Officer

 

 

 

Date:December 16, 2008

 

- 12 -
